DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19, 24, and 26-30 are objected to because of the following informalities: typographical errors. Appropriate corrections of the following are required:
Claim 19 should be amended as follows: “wherein  outline of the web is contained within an outline of the jaw assembly when the jaw assembly is in the closed position.”
Claim 24 should be amended as follows: “wherein the 
Claim 26 should be amended as follows: “wherein the web has a distal-most end that terminates at a proximal end of each of the griping sections to block an anatomical feature from extending beyond the proximal end of each of the gripping sections.
Claim 27 should be amended as follows: “wherein the web is laterally offset relative to a center plane of each of the slots.”
Claim 28 should be amended to read as follows: “wherein the cut blade is aligned with a center plane of each of the slots.
Claim 29 should be amended to read as follows: “wherein the cut blade is aligned with a center plane of each of the slots.
Claim 30 should be amended to read as follows: “wherein 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10, 12, 18, 19, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,485,566. 
Although the claims at issue are not identical, examined application claims 1-3, 5-10, 12, 18, 19, 24-26, and 30 are not patentably distinct from each other because examined application claims 1-3, 5-10, 12, 18, 19, 24-26, and 30 would have been anticipated by the patent claims. Specifically, the patent claims also recite a hand piece 
Although the claims at issue are not identical, examined application claims 27-29 are not patentably distinct from the patent claims because examined application claims 27-29 would have been obvious over the patent claims. Specifically, the patent claims fail to recite that the web is laterally offset relative to a center plane of the slots and the cut blade is aligned with a center plane of the slot. However, it appears that the device recited in the patent claims would operate equally well with the web being laterally offset relative to a center plane of the slots and the cut blade being aligned with a center plane of the slot since the web would still be able to perform the function of blocking an anatomical feature from extending beyond a proximal end of the gripping section and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires that the anchoring section is configured to remain stationary relative to the hand piece while the jaw assembly is moved relative to the hand piece. jaw assembly comprises the anchoring section. Since the anchoring section is part of the jaw assembly, it must move if the jaw assembly is moved. Therefore, the requirement that the anchoring section is configured to remain stationary relative to the hand piece while the jaw assembly is moved relative to the hand piece makes it unclear as to whether or not the anchoring section is intended to be a part of the jaw assembly, and thus the limitation is rendered indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10, 18, 19, 24, 26, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wales (US Patent No. 5,800,449).
Regarding claim 1, Wales discloses forceps (10) comprising: a hand piece (26); a jaw assembly (12), the jaw assembly is moveable between an open position and a closed position (for example, see column 3, lines 60-66, column 6, lines 26-66, and Figures 2-3 and 8-9), the jaw assembly comprises: a gripping section (a section of 214, 216); an anchoring section (a section of 214, 216) located proximal to the gripping section (for example, see Figure 7), the anchoring section is adapted to connect the jaw assembly to the hand piece (via working components such that trigger 30 operates the jaw assembly; for example, see Figure 1); and a slot that extends along a length of the 
Regarding claim 6, Wales discloses a distal end of the web is blunt (for example, see Figure 7, illustrating end surface 89 is blunt).
Regarding claim 10, Wales discloses the web comprises an elongated body portion (322) and a distal portion (324) located distal of the body portion (322); and wherein the distal portion (324) comprises ends that flare outwardly from the body portion (for example, see Figures 6-9 illustrating the top and bottom ends of 324 flaring outwardly from 322).
Regarding claim 18, Wales discloses the forceps comprise a cut blade (94) that is moveable relative to the hand piece (for example, see Figures 8-9 and column 7, lines 5-8); and wherein the cut blade (94) is located adjacent the web (for example, see Figures 8-9; the cut blade is located within the web, thus it is located adjacent the web).
Regarding claim 19, Wales discloses [[within]] an outline of the web is contained within an outline of the jaw assembly when the jaw assembly is in the closed position (for example, see Figures 1-3, 7, and 9).
Regarding claim 24, Wales discloses forceps (10) comprising: a hand piece (26); a jaw assembly (12) connected to the hand piece (via working parts; for example, see Figure 1), the jaw assembly comprises a first jaw (214) and a second jaw (216), each of 
Regarding claim 26, Wales discloses the web (322, 324) has a distal-most end (89) that terminates at a proximal end of the griping section to block an anatomical feature from extending beyond the proximal end of the gripping sections (for example, see Figures 1, 2, and 7-9).
Regarding claim 29, Wales discloses the cut blade (94) is aligned with a center plane of the slot (for example, see Figures 6-9).
Regarding claim 31, Wales discloses wherein the forceps comprise a tubular introducer (20), and when the jaw assembly (12) is in the closed position the distal-most end of the web (89) is located distal of the a distal-most end of the introducer (20) and proximal of a proximal-most end of the gripping section (for example, see Figures 3 and 9).
Claims 1, 3, 7-9, 18, 19, 24, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strobl (US Pub. No. 2014/0330273).

Regarding claim 3, Strobl discloses both the web (170) and the anchoring section (a section of 42, 44) are configured to move relative to the hand piece while the jaw assembly is moved relative to the hand piece (for example, see paragraph 61 describing 170 can be translated with 160 which causes the jaws open/close, wherein the anchoring section is part of the jaw assembly, thus it also moves while the jaw assembly is moved).

Regarding claim 8, Strobl discloses one or more portions of the web (170) are generally aligned with the center axis of the jaw assembly (for example, the portions proximal of the curved distal end are straight, wherein 46, in which 170 translates, is illustrated in Figure 3 as generally aligned with the center axis of the jaw assembly thus so are portions of 170).
Regarding claim 9, Strobl discloses the forceps comprise a cut blade (164).
Regarding claim 18, Strobl discloses the forceps comprise a cut blade (164) that is moveable relative to the hand piece (for example, see Figures 8A-9B and paragraphs 60-61); and wherein the cut blade (164) is located adjacent the web (for example, see Figure 6).
Regarding claim 19, Strobl discloses [[within]] an outline of the web (170) is contained within an outline of the jaw assembly when the jaw assembly is in the closed position (for example, see Figures 3, 4, 6, and 8A-9B, wherein 170 translates within 46 and thus an outline of 170 is contained within an outline of the jaw assembly when the jaw assembly is in the closed position).
Regarding claim 24, Strobl discloses forceps (10) comprising: a hand piece (20); a jaw assembly (40) connected to the hand piece (via working parts; for example, see Figure 1), the jaw assembly comprises a first jaw (42) and a second jaw (44), each of the jaws comprise a gripping section (a section of each of 42, 44), an anchoring section 
Regarding claim 30, Strobl discloses [[the]] one or more portions of the web (170) are located proximal of the gripping section when the jaw assembly is in the closed position (for example, see paragraph 61 describing how 170 may be returned to the first position shown in Figure 9A, which is proximal to the defined gripping section, prior to 160 being translated distally pivoting the jaws closed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Strobl as applied to claim 1 above, and further in view of Batchelor et al. (US Pub. No. 2016/0278847).
Strobl discloses the web is configured to be used as a blade (170 is part of a dual blade assembly and comprises cutting edge 174), but fails to disclose whether the web is configured to be selectively energized to produce an electrosurgical blade. Batchelor also discloses forceps (10) comprising a blade (26). Batchelor teaches the blade is configured to be selectively energized to produce an electrosurgical blade (for example, see paragraph 31). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Strobl’s web such that it is configured to be selectively energized to produce an electrosurgical blade as taught by Batchelor. Doing so would have yielded predictable results, namely, provided a blade for effectively cutting tissue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lamser et al. (US Pub. No. 2015/0331443) discloses forceps (5) comprising a hand piece (25), a jaw assembly (10), and a web (20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached Monday-Thursday, 4:30 AM-2:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 11, 2022